Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-25-2007

O'Reilly v. Rutgers Univ
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1522




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"O'Reilly v. Rutgers Univ" (2007). 2007 Decisions. Paper 1220.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1220


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEAL
                            FOR THE THIRD CIRCUIT

                                      No: 06-1522

                                 LAURIE O'REILLY,
                                                          Appellant


                                           v.

               RUTGERS, THE STATE UNIVERSITY OF NEW JERSEY

                    On Appeal From The United States District Court
                                 District of New Jersey
                        District Judge: Hon. Faith S. Hochberg
                                 D.C. No. 04-cv-05787

                                      ARGUED
                                     April 19, 2007

       Before: MCKEE, AMBRO, Circuit Judges, and MICHEL,* Chief Circuit Judge.

                                (Filed: April 25, 2007)

                                       OPINION


Stephen E. Klausner, Esq. (Argued)
Klausner & Hunter
63 East High Street
P.O. Box 1012
Somerville, NJ 08876
      Attorney for Appellant




   *
      The Honorable Paul R. Michel, Chief Judge of the United States Court of Appeals
for the Federal Circuit, sitting by designation.
Aron M. Schwartz, Esq. (Argued)
Greenbaum, Rowe, Smith & Davis
P.O. Box 5600
Metro Corporate Campus One
Woodbridge, NJ 07095
      Attorney for Appellee

Ann E. Reesman, Esq.
McGuiness, Norris & Williams
1015 15 th Street, N.W.
Suite 1200
Washington, D.C. 20005
       Attorney for Amicus-appellee


                               OPINION OF THE COURT


McKee, Circuit Judge

       Laurie O’Reilly appeals the district court’s grant of summary judgment in this

action that she filed under the Family Medical Leave Act. 29 U.S.C.A. § 2601 et. seq. We

will affirm.

       Since we write primarily for the parties who are familiar with this case, we need

not repeat the facts or procedural history. O’Reilly claims the District Court erred in

dismissing the complaint O’Reilly filed in which she claimed that Rutgers’ insistence on

her filing the required Health Care Provider form with a supervisor rather than with a

medical professional violated both the FMLA and her right to privacy. The pertinent facts

are not disputed.


                                             2
       In its thorough and well reasoned Opinion dated January 19, 2006, the District

Court explained why Rutgers was entitled to judgment as a matter of law based upon the

undisputed facts. We can add little to that court’s analysis and discussion. Accordingly,

we will affirm substantially for the reasons set forth in the aforementioned Opinion of the

District Court.




                                             3